___________

                                    No. 96-1272
                                    ___________

Lawrence Christopher Redding,            *
                                         *
              Appellant,                 *
                                         * Appeal from the United States
     v.                                  * District Court for the
                                         * District of Minnesota.
United States of America,                *
                                         *      [PUBLISHED]
              Appellee.                  *
                                    ___________

                      Submitted:    January 29, 1997

                           Filed:   February 3, 1997
                                    ___________

Before BOWMAN, WOLLMAN, and BEAM, Circuit Judges.
                               ___________

PER CURIAM.


     A jury convicted Lawrence Christopher Redding on three counts of
being a felon in possession of a firearm or ammunition, in violation of 18
U.S.C. § 922(g) (1994).     After concluding that Redding was an "armed career
criminal," see 18 U.S.C. § 924(e)(1) (1994), the District Court1 sentenced
him to concurrent 327-month terms of imprisonment.       On direct appeal, we
affirmed.     United States v. Redding, 16 F.3d 298 (8th Cir. 1994).


     Redding then filed this motion to vacate his convictions under 28
U.S.C. § 2255 (1994).      The District Court denied Redding relief without an
evidentiary hearing, and he appeals.     Having thoroughly reviewed the record
and the parties’ briefs, we conclude that the court properly denied Redding
relief.   The majority of Redding’s claims--including those he contends the
District Court failed to address--are without merit and require no further
discussion.




     1
     The Honorable David S. Doty, United States District Judge for
the District of Minnesota.
       As to Redding’s arguments that the District Court erred by refusing
his offer to stipulate that he was a convicted felon and that his counsel
should have raised this issue on appeal, we note the Supreme Court recently
held   that a district court abuses its discretion when it spurns a
defendant’s    offer    to   stipulate    the   prior-conviction       element    of   a
§ 922(g)(1) offense and instead admits the full record of a prior judgment
if evidence concerning the name or nature of the prior conviction increases
the risk of a verdict tainted by improper considerations.              See Old Chief
v. United States, 95-6556, 1997 WL 3230, at *2 (U.S. Jan. 7, 1997).
Nevertheless, we conclude that Redding is not entitled to relief because
any error in refusing to accept Redding’s stipulation was harmless given
the    overwhelming    evidence    of   guilt   and   the   District    Court's    jury
instruction not to consider the prior convictions as evidence of a general
tendency to commit crimes.        See United States v. Ballew, 40 F.3d 936, 941
(8th Cir. 1994) (reversal required only when improper evidentiary ruling
affects substantial rights of defendant or has had more than slight
influence on verdict), cert. denied, 115 S. Ct. 1813 (1995); cf. Old Chief,
1997 WL 3230, at *11 & n.11 (remanding for further proceedings and stating
that Court implied no opinion on possibility of harmless error, which was
not passed upon by court of appeals).           Moreover, Redding’s counsel could
not be considered ineffective for failing to raise this issue on appeal.
See Driscoll v. Delo, 71 F.3d 701, 713 (8th Cir. 1995) (counsel not
required "to be clairvoyant of future Supreme Court decisions in order to
provide effective assistance"), cert. denied, 117 S. Ct. 273 (1996).


       Accordingly, the judgment of the District Court is affirmed.


       A true copy.


             Attest:


                  CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-